        Case 3:19-cv-06790-SI Document 1 Filed 10/21/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Samuel Love,                             Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: American’s With Disabilities
       Destination Maternity                    Act; Unruh Civil Rights Act
14     Corporation, a Delaware
       Corporation; and Does 1-10,
15               Defendants.
16
17         Plaintiff Samuel Love complains of Destination Maternity Corporation,
18   a Delaware Corporation; and Does 1-10 (“Defendants”), and alleges as
19   follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. He is
23   substantially limited in his ability to walk. He is a paraplegic who uses a
24   wheelchair for mobility.
25     2. Defendant Destination Maternity Corporation owned Motherhood
26   Maternity located at or about 230 W. Hillsdale Blvd., San Mateo California, in
27   September 2019.
28     3. Defendant Destination Maternity Corporation owns Motherhood


                                           1

     Complaint
         Case 3:19-cv-06790-SI Document 1 Filed 10/21/19 Page 2 of 7




 1   Maternity (“Store”) located at or about 230 W. Hillsdale Blvd., San Mateo
 2   California, currently.
 3     4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein,
 8   including Does 1 through 10, inclusive, is responsible in some capacity for the
 9   events herein alleged, or is a necessary party for obtaining appropriate relief.
10   Plaintiff will seek leave to amend when the true names, capacities,
11   connections, and responsibilities of the Defendants and Does 1 through 10,
12   inclusive, are ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to the Store in September 2019 with the intention to avail
28   himself of its goods and to assess the business for compliance with the


                                               2

     Complaint
        Case 3:19-cv-06790-SI Document 1 Filed 10/21/19 Page 3 of 7




 1   disability access laws.
 2     9. The Store is a facility open to the public, places of public
 3   accommodation, and business establishments.
 4     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 5   to provide accessible sales counters.
 6     11. On information and belief, the defendants currently fail to provide
 7   accessible sales counters.
 8     12. Additionally, one of the facilities, privileges or advantages enjoyed by
 9   customers at the Store is an electronic point of sale machine that has a display
10   screen with directions and information for the customer, a card reader to take
11   credit cards and buttons to be pressed. This permits easy and private
12   transaction opportunities to customers at the Store.
13     13. Unfortunately, the display screen is mounted so that it is not visible by a
14   wheelchair user. The information on the display screen is not visible from a
15   viewpoint 40 inches above the floor. Moreover, the display screen is angled
16   away from the viewer and faces the ceiling and the center line of the display
17   screen is located about 45 inches above the floor. On information and belief,
18   plaintiff alleges that this point of sale machine was installed sometime after
19   1995 and is, therefore, subject to California Accessibility Standards in
20   addition to ADA standards.
21     14. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
22   to provide accessible electronic point-of-sale machines that customers can use
23   to swipe their credit cards.
24     15. On information and belief, the defendants currently fail to provide
25   accessible electronic point-of-sale machines that customers can use to swipe
26   their credit cards.
27     16. Plaintiff personally encountered these barriers.
28     17. By failing to provide accessible facilities, the defendants denied the


                                             3

     Complaint
         Case 3:19-cv-06790-SI Document 1 Filed 10/21/19 Page 4 of 7




 1   plaintiff full and equal access.
 2     18. The lack of accessible facilities created difficulty and discomfort for the
 3   Plaintiff.
 4     19. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     20. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     21. Plaintiff will return to the Store to avail himself of its goods and to
14   determine compliance with the disability access laws once it is represented to
15   him that the Store and its facilities are accessible. Plaintiff is currently deterred
16   from doing so because of his knowledge of the existing barriers and his
17   uncertainty about the existence of yet other barriers on the site. If the barriers
18   are not removed, the plaintiff will face unlawful and discriminatory barriers
19   again.
20     22. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
        Case 3:19-cv-06790-SI Document 1 Filed 10/21/19 Page 5 of 7




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     24. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
        Case 3:19-cv-06790-SI Document 1 Filed 10/21/19 Page 6 of 7




 1     25. When a business provides facilities such as sales counters, it must
 2   provide accessible sales counters.
 3     26. Here, accessible sales counters have not been provided.
 4     27. When a business provides facilities such as electronic point-of-sale
 5   machines, it must provide accessible electronic point-of-sale machines.
 6     28. Here, accessible electronic point-of-sale machines have not been
 7   provided.
 8     29. The Safe Harbor provisions of the 2010 Standards are not applicable
 9   here because the conditions challenged in this lawsuit do not comply with the
10   1991 Standards.
11     30. A public accommodation must maintain in operable working condition
12   those features of its facilities and equipment that are required to be readily
13   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14     31. Here, the failure to ensure that the accessible facilities were available
15   and ready to be used by the plaintiff is a violation of the law.
16
17   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
18   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
19   Code § 51-53.)
20     32. Plaintiff repleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
23   that persons with disabilities are entitled to full and equal accommodations,
24   advantages, facilities, privileges, or services in all business establishment of
25   every kind whatsoever within the jurisdiction of the State of California. Cal.
26   Civ. Code §51(b).
27     33. The Unruh Act provides that a violation of the ADA is a violation of the
28   Unruh Act. Cal. Civ. Code, § 51(f).


                                              6

     Complaint
         Case 3:19-cv-06790-SI Document 1 Filed 10/21/19 Page 7 of 7




 1      34. Defendants’ acts and omissions, as herein alleged, have violated the
 2   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 3   rights to full and equal use of the accommodations, advantages, facilities,
 4   privileges, or services offered.
 5      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 6   discomfort or embarrassment for the plaintiff, the defendants are also each
 7   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 8   (c).)
 9
10             PRAYER:
11             Wherefore, Plaintiff prays that this Court award damages and provide
12   relief as follows:
13           1. For injunctive relief, compelling Defendants to comply with the
14   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
15   plaintiff is not invoking section 55 of the California Civil Code and is not
16   seeking injunctive relief under the Disabled Persons Act at all.
17           2. Damages under the Unruh Civil Rights Act, which provides for actual
18   damages and a statutory minimum of $4,000 for each offense.
19           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
21
22   Dated: October 18, 2019              CENTER FOR DISABILITY ACCESS
23
24                                        By:
25                                        ____________________________________

26                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
27
28


                                                7

     Complaint
